IN RE RULES OF THE SUPREME COURT OF OKLAHOMA ON LICENSED LEGAL INTERNSHIP



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE RULES OF THE SUPREME COURT OF OKLAHOMA ON LICENSED LEGAL INTERNSHIP

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE RULES OF THE SUPREME COURT OF OKLAHOMA ON LICENSED LEGAL INTERNSHIP2020 OK 53Decided: 06/15/2020Case Number: SCBD-2109THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 53, __ P.3d __


IN RE: Rules of the Supreme Court of the State of Oklahoma on Licensed Legal Internship (5 O.S. ch. 1 app. 6)


ORDER


This matter comes on before this Court upon an Application to Amend Rule 7 of the Rules of the Supreme Court of the State of Oklahoma on Licensed Legal Internship (hereinafter "Rules") filed on June 4, 2020. This Court finds that it has jurisdiction over this matter and Rule 7 is hereby amended to add new Rule 7.9 as set out in Exhibit A attached hereto, effective immediately.
DONE IN CONFERENCE this 15th day of JUNE, 2020.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR


EXHIBIT "A" 
RULES OF THE SUPREME COURT ON LICENSED LEGAL INTERNSHIP
RULE 7.9 
Representation by the Licensed Legal Intern in administrative hearings is limited in the following manner:
(a) When the supervising attorney represents a party adverse to the state agency, the supervising attorney must be present at all stages of the administrative proceeding.
(b) When the supervising attorney represents the state agency, the Licensed Legal Intern may appear at any stage of the administrative proceeding as authorized by that agency.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



Title 5. Attorneys and the State Bar
 CiteNameLevel
 5 O.S. Sec 7.9, Representation In Administrative HearingsCited


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA